 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDWelco Industries, Inc., a subsidiary of E.A.C. Indus-tries and Mar) Workman. Case 9 CA 11112August 7, 1978DECI(SION ANDI ORDERBy CIHAIRMAN FANNINAN NINO A i) MIMHIRS Ji5 KINSANI) Mt RRIItOn October 5, 1977, Administrative l.aw JudgePlatonia P. Kirkwood issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge. tomodify her remedy.' and to adopt her recommendedOrder, as modified herein.'Contrary to the view of our disenting colleague, webelieve the record provides substantial support forthe Administrative Law Judge's determination thatWorkman's filing of grievances constituted protectedactivity and that her discharge for filing grievancesviolated Section 8(a)(I). We are unable to accept thesweeping contention that the terms of the collective-bargaining agreement are so manifestly clear thatthey preclude serious argument over the Respon-dent's right to disregard seniority in making its as-signment of overtime. As noted by the Administra-tive Law Judge, one of the grievances filed by theCharging Party was taken to arbitration (with anoth-er apparently scheduled for arbitration subsequent tothe hearing), and most of the others were processedthrough the second or third step of the arbitrationprocedure. TIhus, it is apparent that the Uinionviewed Workman's grievances as raising reasonableissues concerning the interpretation of the contract.Moreover, our dissenting colleague misconstrues theI he Adnlinintrallie i.aw Judge nad.i nerlcntll N pecfficd Ilitelel Ite hepaid at 7 percent: however. intereSt vill he callulIaled iiOldl1lg 11 tile"adjusted prime rate" used hb the t S Inter nal Retlenuc ScilcC for titeleston tax payments krrila Steel ( -rporriomr, 231 NlRB tiIl { 1977)2 In her recommtended Order the A.\dmlllltira tilcI .I llgC Ilse n the Ilar-row cease-and-desisl language, "in ani like or rt Illated ilnert r I he ii,charge of employee Mar5 Workminn [or engaginig 111 tOctcd cic)rl-tedactivities is an unfair lahbor practice which goes to the ;c, ir,;iit of ti e t X.,We shall, therefore. ilodif the AdIllilliti.atl¢ Iii Ji udgii Ce CCIIIn icritdedOrder to require the Resporilldlent Itl eie itd dCl, It iI)I in otll\ tthermanner infringing upon the rights gu.llniteed 1t> i, enpllosecs h See ? ofthe Act and conform nihe oilcle acct ldligl I R I K I * ,n, // ' ' , ( ,,120) F2d 532. 536 (( A 4, 1941)significance given by the Administrative Law Judgeto the Respondent's failure to inform the ChargingParty, prior to February 10, 1977, that the CompanywVas not obligated to assign overtime in accordancewith seniority. Although Respondent may have hadno obligation to provide this information, nonethe-less, the lack of such explanation clearly supports theAdministrative Law Judge's finding that the griev-ances were filed in good faith.In v iew of the foregoing, our colleague's character-ization of Workman's filing of grievances as "incon-sistent," "groundless." "incongruous.'" or "harass-ment" amounts to little more than the substitution ofhis judgment or opinion for those of not only Work-man but the Union in order to conclude that Work-man was harassing the Respondent. In our opinion,our colleague's view is mere speculation, with littlefactual support.It is also clear, as the Administrative Law Judgefound and as our colleague concedes, that Workmanwas fired for filing grievances and not for overex-tending her coffeebreaks. allowing a substantialnumber of defective parts past her inspection, lowproduction, inefficiency, or incompetence. Thus, shewas warned 2 weeks prior to her discharge not to fileadditional grievances and was told upon terminationthat the discharge was for her persistent filing ofgrievances. Yet our colleague, apparently to bolsterhis position, repeats all of Workman's alleged dere-lictions. The Respondent could have lawfully firedWorkman for incompetence or dereliction of duty; itdid not. 'The alleged dereliction of duty is thereforeirrelevant.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National labor Re-lations Board adopts as its Order the recommended()rder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, WelcoIndustries. Inc., a subsidiarv of E.A.C. Industries,C'incinnati, Ohio, its officers, agents. successors, andassigns, shall take the action set out in the said rec-ommended Order, as so modified:1. In paragraph l(b), substitute the word "other"for "like or related."2. Substitute the attached notice for that of theAdministrative Laws Judge.MIl: 1lilR Ji "KINS. dissenting:Unlike my colleagues, I am unable to find that theRespondent was obligated to endure without endeither Workman's persistent filing of grievanceswhich had no proper basis under the collective-bar-gaining agreement, or her adverse work attitude.237 NLRB No. 46294 WELCO INDUSTRIES. IN(Workman worked for the Respondent for some 9months as a receiving inspector, during which timeshe filed a series of grievances, most of which werebottomed on her claims of discrimination and forovertime work: many of which were repetitively andmarkedly inconsistent with provisions of the collec-tive-bargaining agreement: and all of which were de-nied at various stages of the contractual crievance-arbitration procedure.The bargaining agreement defines a grievance as a"reasonable claim." It also provides that "The Com-pany will make every reasonable effort to distributeovertime equally among employees in their re-spective departments according to job classification."During June 1976. Workman filed three grievances.One grievance, which was denied after arbitration.alleged violations of the contractual antidiscrimina-tion and seniority provisions because of the Respon-dent's award of a particular job to a less senior, hutqualified, employee. Workman filed this grievancenotwithstanding her admissions that she neither bidon nor was qualified for the job. A second grievancealleged violation of the equal overtime provision. andthe third again improperly asserted that the Respon-dent violated the equal overtime provision because itfailed to grant overtime work to her on the basis ofher seniority. Shortly after filing these inconsistentgrievances, Workman, on successive das., overex-tended her coffeebreak time and left her work areawithout permission, for which she was verball\ repri-manded.Workman was laid off from June 20 to August 19.1976, because of lack of work. During this period.she filed charges with the Ohio Civil Rights Commis-sion, alleging sex discrimination with regard to over-time work and that she was improperly laid off. TheCommission dismissed all charges because of "noprobable cause."On September 11, 1976, Workman allowed a sub-stantial number of defective parts past her inspectionand was issued a warning notice therefor. Five dasslater, she filed another grievance, again charging afailure to distribute overtime work equall becausethe Respondent granted such work to a less senioremployee.Throughout this period, it had been the Respon-dent's practice to permit employees to work suchovertime as was necessary to complete their work.On January 31, 1977. primarily because of the above-average number of overtime hours worked hb, Work-man, the Respondent changed its practice and au-thorized overtime only when required by the fore-man. This prompted Workman to file two F ebruars4 grievances, one of which protested the change.which was not shown to be unauthorized or unlaw-ful. and the other again alleged unequal overtime dis-tribution because of a erant thereof to a less senioremployee.On February 10, Workman filed still anothergroundless and incongruous grievance, complainingthat h\ granting overtime to three male employees,one of whom had less seniority than she. the Respon-dent discriminated against her because of her sex andalso violated the contractual equal ov'ertime pro vi-sion.the Respondent replied to the February 4 griev-ances by w ay of a February 10' warning notice toWorkman which stated that her attitude was the ba-sis for the walirning. noted that she had no reasonableclaim for filing those griesances. and cited her forviolation of a cornpan, rule concerning "Minor of-fenses occurring frequently enough to become majorproblems." In presenting her with the warning, herforeman stated that he was trying to stop her griev-ance filing.On Februar' I 1. 1977, pursuant to figures showingthat Workman was less than one-third as productiveas a fellow inspector, and because her foreman be-lieved that she was working slowly in order to getmore overtime, the foreman issued another warningnotice to her on the grounds of inefficiency, and toldher that she was affecting production and to improveimmediatels. Workman replied that she could notand. therefore. would not work faster. During theconversation. based perhaps on past experience andfuture expectations, her foreman noted that she wasfiling an excessive number of grievances and alsostated that "we're not sure we wailnt to keep you as anemploy ee."Three days later, on Februars 14, Workman filedtwo more grievances. one of which protested herFebruary 10 warning notice and her foreman's state-ment as a discriminatory and coercive attempt to de-ter her from filing grievances "to right a wrong theNhave committed." The other asserted that herforeman's February II statement violated thecontract's article 19. which is captioned "Leave ofAbsence." and provides. inter lila. that "AnstilmeFederal or State law is contrary to any portion of thiscontract, the Federal or State law will prevail."On Februart- 18. 1977. Workman again passed ona substantial number of defective parts. for whichshe was given another warning notice and a l-dassuspension. Workman responded to these discipli-narv measures 6 days later bv filing another griev-ance wherein she protested her February 11 and Feb-ruarv 18 wuarnine notices. asserting that the warningsIn.ISTI lIIh I t., f '.A.IIkmaIn ',,n'IeI a ' I IC Ii pos.ihle esexcephiion oflme, c. nil [I. ,l [ii t the e..colid ,tep of ihe grlean.e .-arbhitraon procedure.Ctertlill tlimle ].a, s ll¢,i-k.blc295 I) D('ISIONS OF NA'I'IONAI. I.ABOR RELATIONS BOARDwere issued improperly because her foreman shouldhave, but did not. discuss her errors with her beforeissuing the notices and, therefore, failed to followproper procedure. 'lhe record shows, however, thather foreman did attempt to discuss her shortcomingswith her, and that Workman's response ,was "so."The grievance also asserted with regard to the Febru-arv 11 inefficiency warning that "I have been trayingto go faster and I see that it is just causing moreproblems so I'll have to go back to min formier workpace." Workman was discharged on the followingday because of her "poor attitude, continuous ha-rassment, chronic griper, cannot get along with fel-low workers."I'he Administrative La.x Judge found thatWorkman's grievance filing was protected concertedactivity with which the Respondent unlawfully inter-fered by its verbal and written warnings to refraintherefrom. and by discharging her because she didnot. I'he Administrative I aw Judge sought to but-tress this position by (I) finding that Workman's u n-founded accusations of overtime disparitx were notunreasonable, i.e.. groundless, because the co1tIraclu-al language covering overtime was less than plain: (2)finding, in substance, that there was no improprietxor pattern of impropriety in Workman's endlessstream of grievances because "each [grievancel arosefrom a different situation." and (3) concluding there-from that Workman neither was acting in bad faithnor attempting to harass the Respondent.In my view, the contractual language is clear, theestablishment of a pattern of conduct is self-evident,and the legitimacy of that conduct certainly cannotbe established either bx Work;man's repeatedgroundless accusations of nitscondluct or bN wxxarninlesdirected to those unfounded accusations and dis-charge because of WVorkman's continued harassment.Mloreover, in view of Workmlan's condliuct it is asplausible to infer that her foreman's statements xe credirected solely to her persistent filing of unfoundedtgrievances as to infer all other reason. and I so iIn-fer.In further treating the had-faith issue, thie A\dmin-istrative Law Judge noted that the Respondent didnot clearl' inform VWorkman that senioritx had nobearing on ovxertime until it so stated in its Icebruarx10 rejection of Workman's I ebruarv 4 griexanc.c.This, of course, implicitlx places on the Respondenta nonexistent duty and charges it with a breachthereof about which it nowl mI;y not complain, andthereby inferentially excuses \Vorkman's conduict. Icannot make such inferences an; more than I canassume that Workman could nlot rIad plain conltralc-tual language. or that the L nion, wxhich participaitedin every grievance but one. nc\er discussed, or in-formed Workman of. the correct oxertime pro'isionseither during the processing of her grievances or afterrejection thereof, or at any time.In view of the foregoing. and in the absence of anyevidence of prior animus against the Union oragainst an) filing of grievances, I cannot infer thatthe Respondent warned and discharged Workman toprevent the filing of legitimate grievances.Workman's attitude in general, her February 24griev ance. which protested her February 11 ineffi-ciency warning by asserting that she intended to goback to her inefficient work habits, and her abruptand monossllabic dismissal of her foreman's effortsto discuss her shortcomings with her, sufficiently dis-closes Workman's unconcern for the merits of hergrievances or her performance.The filing of grievances under a collective-bargain-ing agreement is protected by the Act, but this pro-tection does not extend to repetitive, multiple, andinconsistent grievances on an issue as to which thegrievances plainly lack any rational ground, and thisdeficiency has been communicated to the employeeby prior denials and explanation. At some point insuch abuse of the grievance process the statutoryprotection is lost, and Workman went beyond thatpoint. Accordingly, I would dismiss the complaint.APPENDIXNt) IwIr To Ex1Pi OYIE.iSPosIi t) BR ORDER Of l [iFN I 1O)N lI I. BOR R: I.AI IONS BOMRI)An Agency of the United States GovernmentA\fter a hearing at which all sides had an opportunityto present their e*idence, the National Labor Rela-tions Board has found that Mary Workman was rep-rrmianded and discharged because she initiated anumbler of grievances pursuant to the collective-bar-gaining agreement between this Company and thel[]ion representing our employees, conduct which isprotected by the National Labor Relations Act, andthat therefore her discharge violated said Act. Incompliance w ith the Board's Order. we hereby notifyxou that:\VeF wii I (ol discharge. reprimand or in an?other manner discriminate against any emplo)eefor engaging in concerted acti ities protected bySection 7 of the National Labor Relations Act.Wi xiin.i sol in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed them by Section 7of the National Labor Relations Act.xWi: i I. in compliance with the Board's Or-der, offer Mary Workman her old job back or, ifthat job no longer exists. a substantially similarjob. with full seniorit', and xax wlt.i make up to296 WELCO INDUSTRILS, INC.her the pay she lost, with interest, and \w't wiltremove from our files all reference to the factthat she was reprimanded by us for filing griev-ances and notify her that we have done so.WI (I(' INI)t SI RIS. INC. A St RSIDIARA OFEAC INDI SI RliSDECISIONSTATEMENT OF IHF CASEPLATONIA P KIRKWOOD, Administrative Law Judge: Thismatter was tried before me at Cincinnati. Ohio, on JulN19.' The complaint 2 alleges. in substance. that in violationof Section 8(a)(1) and (3) of the Act, Welco Industries,Inc., a subsidiary of E.A.C. Industries, Inc. (herein Re-spondent or Company), issued a written reprimand to theCharging Party. Mary Workman, and then discharged herbecause she invoked the contractually established griev-ance procedure and/or because of her sympathy for andactivities on behalf of District 34, International Associa-tion of Machinists and Aerospace Workers. AFL C'10(herein Union). Respondent's answer denies the commis-sion of any unlawful conduct.At the hearing all parties were afforded full opportunityto adduce relevant and material evidence, to examine andcross-examine witnesses, to argue orally on the record. andto submit briefs. Limited oral argument as included in thetranscript of the record and post-hearing briefs submittedby General Counsel and Respondent, respectively. havebeen duly considered.Upon due consideration of the evidence, including myobservation of the demeanor of the witnesses while testify-ing, and the entire record in the case. I make the following:FlNDINGcS o( F k( I31. BACKGROUNI) INFORMAtION; THE ((OMPI AIN r S I tItN(The plant involved in this proceeding is located at Cin-cinnati, Ohio. The Respondent is there engaged in themanufacture and sale of electrical motors, polished sliprings, and air conditioner control panels. The Respondentand the Union have had a long and amiable history ofcollective bargaining for a unit composed of Respondent'sproduction and maintenance employees. The current col-lective-bargaining agreement between them became effec-tive June 1, 1975. Its terms run to Ma, 31, 1978, and con-tinue thereafter until either party gives the other notice ofintention to terminate.Of relevance here, as a background matter, are certain ofthe contract provisions which, inter alia, forbid discrimina-tion because of union membership: require Respondent toIhls and .ll daies hereafter Iellnrio ed n ellIc for 19--. mlles. IlthelikltCindicatedIssued April 13. on ;1 charge filed Fehrua;lr 28 anld serredl \lrtlh 2No issue of commerce oIr labohr org.anl/ation Is presented I he rclnipllitalleges and the ansuer admitls facts shich estahhlih tIh.e Clellnlts I findthose factr tii he a, pleadedmake every reasonable effort to distribute overtime equallsamong emploxees in the respective departments accordingto job classifications; define seniorit,. as "the right of pref-erence as to lay'off. recall to work. promotion. demotion.transfer. vacation and shift preference": and establish afour-step grievance procedure culminating in arbitration)'Mary Workman, the ('hbarging Party, was a member ofthe unit covered hy the above bargaining contract through-out the I I-month period of her employment. which beganMarch, 1976, and ended with her discharge on F ehruarx25.' As set forth in more detail below, she filed a largenumber of separate grievances during the course of heremployment. each of which variously accused the Compa-ns of violating contract rights accorded her as a unit em-plovee under one or more of the substantive contract pro-visions I have summarized above. One of these grievanceswent to arbitration and a number of others were processedthrough step 2 or 3 of the grievance procedure. but none ofthose grievances were resolved in her favor.'The question posed hb the complaint and its litigation iswhether Respondent fired Workman because it objected toher repeated use of the grievance procedure and, if so.,whether its objections to her grievance-filing activit) werevalid in fact or in law. The merits of the issues so posedturn in part on the exidentiars facts next recited.11 IHF F I- DIN( I BI ARIN( () o I HF MOTI StilON ISSI FWorkman filed her first griesance on or about June 21.1976. about 3 months after she was hired (Grievance No.4151), complaining that her contractual rights about over-time distribution had been violated: and on June 25 shefiled a related grievance requesting payment of a "bonus"as a remeds. The Union processed these grievancesthrough steps 3 and 2, respectively. On July 12, the Compa-ns "disallowed" the overtime grievance on grounds thatWorkman .i as the onlx emploee in her job classificationand had gotten some oertime hours. It also rejected thethe contralct define, .a erie.a tc ax i .reisona.hle rCli.llI hCtit.'e thepartilex r hetseen the tor.lpian' and enlplori c.e coi ered h thli, .\reenlentllthai there has beet ) s' Iolaltion Or failure to perform ,'Tillile expre,, pi I hix nio[f }11ix contral -rlh ircpect t, rithe precrs t latin ,n f crien ce., Ihe cn t h ntrac t ohlig.ies rn\emplIlsec hi .lin T ia ricante tio first present it to his foreman. and if Ihematter I% not aitlsfilacL\ Clr leilxed i ht Ih;l nt. the grierance can then gothrnlgrh the fornilml Ceric.iant stp cp stcp lI) the grierance is taken up,ll lil thr ftorenllln h\ ihtn m1l llx ueg/lr .Ird [lt e rleicie cii e pl.m ece Asum-inqg 1I l setcrlelnt. lien, I t iep f2 the zricran.me I, reduced tno mri lelg m,in\relrlcied hr tile I nin'x ,htp cnilrmiltee and is then dircussed hb saidco.mmnttee ilth the ( omrpanil'x persrnnel director I1ftil1 unsettled. then atitep I tihe Agrrcrliie is suhlmitted it d.IcIusnm l th a grioup romnlpi osed ofiiernlher l .f .I 11.1.lnagc lncnti Cni llrltee the a.griered emrplor e, anmd nleriherm of .i tuiolot or.ilt lliittcc. or.e of hlri h I' the union buaMnex repr se taIrie If the gricn: rl .c tlil renmliln unsneitled to the saisfactiorn ilf the p.arrie%rttiltr Ilie ( .1115.1\ r.il tie I nlli l ma l\ nroke arhbilratll on the fitlal , tepiiShe suftcred aI tienlporrx ;rr\lff dulilng .n economir reduclln in firrLceo'.receI JIne IS ni Xirid tllsl I') -ti\k.,okn lantied f ll I ,ldItltn [ ' icrl er lcr¢e ifter tier discharige .lltllnir lehither terillinatlon u ,. tit .i ndil a iilatln {if the contractual pron crrphouaI;ilnsl d.l ltIiniiltltlln i\ i t he late ,f tie hearing. the grie;ance had heenr eolcd itgainit her up throligeh step I and A., pentding for arbitration atthe i nl lll' requiesiShe 1l0i fieid. dliriunL her enilpolnticiii. I chiarge ullh the Ohio ( 1nRighit, ( onlimi wrii l ,iiLrmu i me lt ( C ili7 rl , ol d e.x rillnin atlon ac.ait her onit lil[i it t[i l C\297 I)EC ISIONS OF NAIIONAI. LABOR RELATlIONS BOARD"bonus" request on the ground that it had no applicabilityto the situation described by the grievance.W ithin it day or two following Workman's filing of theabove grievances, her supervisor, Foreman Roth, placedtwo w ritten "reprimands" in Workman's personnel file.neither of which was shown to Workman. The first repri-mand, dated June 21, stated that Roth had observed hercarrying a cup of coffee in the work area about 3 minutesafter the morning break and that he had pointed this out toChief (Union) Steward Rogers. The second. dated June22, stated that Roth had observed her talking to 1UnionSteward Rogers: that she had no permission to do so: andthat he (Roth) told her that she must stay in her work area.On June 23. Workman wtas notified that she would betemporarily laid off for lack of work Hier layoff com-menced on June 25. Because a male employee recentlyhired as an inspector had been retained. Workman grievedher layoff as being both a discriminatory selection basedon sex and a violation of the contractual seniority prosi-sions. 1 he 1Union processed this grievance through allsteps, including arbitration. 'I he arbitrator ruled in favor ofthe (Company on findings that the junior emplovee hadinspection skills more varied than WVorkman's and that thecontract permitted the company to give him preference ac-cordingly. TIhe arbitrator issued that decision on Septem-ber 28, 1976.()n July 6, 1976, while Workman's layoff grievance wasstill in process under the contractual procedures, Workmanfiled a charge with the Ohio ('ivil Rights C(ommission alleg-ing that the company paid her less than male employeesdoing the same work; gave her less overtime than it gave tomale employees: denied her training it made available tomale employees; and laid her off while less senior maleemployees were retained. The Commission issued its deci-sion, finding "no probable cause" to process the chargesfurther, on March 8, 1977, sometime after Workman hadbeen fired.On August 19, 1976, Workman was recalled from layoff:and on September 22, 1976. the (ornpanl issued a wiiarngnotice to her for "passing parts" which did not conform tospecifications. She was advised to use proper measuringtools, and to be more careful in the future.On November 29, 1976, Workman filed a grievance al-leging, in the main, that the Company, in violation of thecontract, had assigned overtime work to a junior employee,rather than to the grievant, Workman, who was more se-nior. The grievance requested payment of a monetary sumto her equal to pay given for the overtime hours worked bythe junior employee. I'he grievance was processed to step 2and was denied at that step on December 17. 1976. Thecompany noted, in its reply, that on December 17. Work-man had "told her supervisor she would not work overtimeunless she received a pay raise."On February 4, Workman filed two separate grievances.According to Workman, Rothl .Idslt.l herl .,llno, eserN tini ste ,gavehim a grievance" that shie "sho)lldn't urie i," that she ,is 'goliing o get lhename of .i troublemaker" I nee nd lr and do nole rel Oil her tesillnions abolhutIlihce I;aienlents. and I lrike 11,! rl idhdill[n Ii l hi tl' h respect Io thattestimrno Roii, I note, died ini \u[tiusi 1976. h(irtl hbil,re or iler .,t lik-main ias recalled froim her June 2 li lsofli Afreir Rth ,ldeath. Pa11il Whitehbeta nit \, rklal'i [oi cnll; nIn one she alleged that, on January 31, her foreman (thenPaul White) had told her she could not work overtime un-less he asked her to and that the foreman then proceededto do unit work after hours. She requested reimbursementfor the hours worked by the foreman. In the second griev-ance, Workman complained that on February 1 and 2. theforeman had asked a junior employee to perform overtimework and had not asked her to do so. She claimed a viola-tion under the contract's equal overtime distribution clauseand requested pay for the overtime worked by the junioremployee, 1 he Company denied the first grievance on Feb-ruars 21 with the comment that the foreman's work wasdue to an "emergency": and it denied the second grievanceon February 24 with the comment that the contract's over-time clause referred to by the grievance made "no referenceto senior employees."Under date of February 10, and while the above twogrievances were still in process, the company issued twowarning notices to Workman. The first cites her underC'ompany Rule 20 on the grounds that there was no rea-sonable warrant for the filing of the February 4 grievances.Under the legend "Nature of Violation" there is a checkmark in a block opposite the word "attitude." 8 WhenWhite handed her this notice, he also told her, according toher uncontradicted testimony, which I credit, "I had tostop you from writing these grievances." The second statesthat Foreman White ran a check that day on the length oftime it took Workman to do certain work, as compared toemployee Fultz: that she was taking too long, thereby af-fecting production: and that he wanted immediate im-prosve men t.On Februars 10.1' Workman filed grievance allegingthat she had been discriminated against because of her sexhb the Company's assignment of overtime work to threemale employees on February 5, one of whom was junior toher in seniority, and that the work assignment also violatedthe contract's equal overtime distribution clauses. She re-quested reimbursement for the hours worked by the junioremployee, and that overtime be shared thereafter. The rec-ord does not show whether the Company took on thisgrievance before Workman was dismissed.On February II11. Foreman White had a conversationwith Workman in which, according to testimony by herwhich I credit, White told her, "Mary, you put in too manygrievances, and we're not sure we want to keep you as anemploy ee."Ile (le onipanll hasi prorIulga.ted and maintains "Regulations of Person-nil ( iondtlct for All Emplouees."' I the preliminarN statement, the rulesruate thai thre penalli for a first offense is a written reprimand: for thesecond. a wurrten reprimand plus a I-dali suspension: arnd for the Ihirdofferse, dishllalrge. Piragraph 20 thereof refers to "Minor offenses occurringfrcqulintl) enough to hecomnle ; majur problhem"Reslp indent'r executive sice president, Derek Howard. testified that hedirected the forenman to conduct a "surves" of W5 orkman', job performanceuhen he a;s conlsidering Ihe questlon ,of reprimanding her (as managementdMli on I chluaru It)) for the abhose-mennred grievances. While's compara-s/xe 1ruld .1 ill,lnkr.anl's ork speed was apparently made in response toIlit dire.Irtonl.i ,. I ecord dhes not shoo, kheilier this griesance was filed before Is-Sllu;ncC rit the aboh c uarning notices dated the same das I assume that itscoirpi;ll.l ias .i ial discussed with the foremarn before February l0. sincethe illr;lact pr'l,ides for ; w ritten statenient of a griesvance only after orald.i,,-k .llli, I ,; i rcsulied inl Siti,fLict.I'S resolulion.298 WELCO INDUSTRIES. INCOn February 14. and while Workman's February 4 and10 grievances were still in the processing stages. Workmanfiled 2 more grievances. One refers to the warning givenher on February 10 for filing the grievances of February 4:and :t asserts that the "warning notice violated thecontract's antidiscrimination clauses" and was an attemptto "coerce" her in her use of the "Union privilege of filinggrieances." The grievance is marked "denied" at step 2 onFebruarN 21. The other grievance referred to the warningof discharge orally addressed to her by White on lFebruar\11, supra, if she continued filing grievances. It asserts, interalia, that this warning was in violation of Federal law. Thegrievance is marked "Denied" under date of February 21.On February 18, the Company issued another "warningnotice" to Workman. This one refers to Compan, Rule 17.and states that Workman's work was "Inferior and Negli-gent." Under the heading "Nature of Violation," there ap-pear check marks in the blocks opposite the words "Defec-tive Work" and "Carelessness." Based on this warning.the Company suspended Workman for I day on February21.On February 24, Workman filed a grievance about theFebruary 18 warning and the subsequent I da} suspension.The grievance states, inter alia, that the comnpans actionwas unjust because the foreman had not followed "properprocedure" where work errors were attributed to employ-ees-this because, so she asserted, he was supposed to dis-cuss her errors with her and give her a chance to correctthem before taking disciplinary action. She requested theremoval of the reprimand from her files and pay for theday she was suspended. The Company denied the griev-ance on February 25 (the day that she was fired).On February 25, Workman was discharged. The as-signed reasons on the termination notice were "Poor atti-tude. continuous harassment, chronic griper, can not getalong with fellow workers." 12In fuller explanation of its termination decision, Respon-dent, at the hearing, called a number of its managementagents or supervisors. Foreman Paul White among them,to report on the factual basis for the reprimands which itgave Workman and the reasons stated on the terminationnotice for discharging her. I find that their reports on thismatter indicate that, although management reviewed as-pects of Workman's job history other than her grievance-filing activity when it decided to fire her." it gave heavyand substantial weight to her grievance-filing activity inreaching its decision. It did this because it regardedWorkman's repeated charges of discrimination against herbecause of her sex, and her repeated complaints aboutl Respondent's C omp;lnn Rule 17 refers to "Nellgence or inlferior >orkresulting in excessive scrap. break age of tools. or wasting of lilaterial, orOn rebruars 28, o rkmnan prorcteld her dlschalge boh hs presentinga grievance and h? filing the charge Inliating this proceeding Each larlous-ly alleges that her discharge was an act of discriminaiiion against her. firstunder the contract and next under the Act. As of the dale of Ihis hearing.the Union had processed the grievance up Itr Ihe arbitration stage :incd hadinvoked arbitration in support' The other factors reporredli reslewed Ib managenient included Ihequalit' of Workman's work performance overall. reports allegedl l made toWhite b% other emplosees that WUrkmnidr was "hard It) get along with." andher presentation rf sex discrimiiiatiio chargs (st1ll pendilng (on inrestigallonwhen she was discharged) to Ihe ()Ohio (I I R ght ( ' lnl ssi onovertime distribution as violations of her seniority rightswhen earlier ones had been rejected as being nonmeritori-ous. to be unwarranted "harassment" of the Company andvalid cause. accordingly, for firing her.III DISCUSSION OF THIF ISSL ES AND) (ONCl I DIN I NI)IN(iSReviewing the above facts, in light of the contentions ofthe parties, the questions here to be resolved are: (1) inadvancing the grievances which the record shows thatWorkmlan presented, was Workman engaged in concertedactivity protected bv Section 7 of the Act: and (2) if so, washer discharge motivated, in whole or in substantial part, bythe fact that she engaged in that protected activity. It is tothose questions that I now turn.As to the first question, there is a large body of Boardlaw which defines the reach of Section 7's protection toemployees who choose to invoke contractual grievanceprocedures to press complaints about their employmentconditions or job rights. It is plain from a reading of thepertinent cases that the invocation by an employee, eitherindividually or in concert with others, of a contractualgrievance procedure to implement what he believes to bethe job benefits or rights accorded him by the collective-bargaining agreement is a protected concerted activitywithin the meaning of Section 7 of the Act. See, e.g., Walls4altufilcturing (Cornpan'. Inc., 137 NLRB 1317, 1319(1962): M.ushroomn Transportation Co., Inc., 142 NLRB1150, 1157 58 (1963): SoconyA Mohil Oil C(onpaliv. Infc., 153NLRB 1244. 1247 (1965): H.C. Smith Construetion C'o.. 174NLRB 1173, 1174 (1969). Moreover, the cases hold that theprotection accorded employees under this concept is notforfeited because the grievant's complaints are resolvedagainst him; and its extension to an alleged grievant-dis-criminatee does not depend on the employer's or theBoard's appraisal of the grievant's justification for thecomplaints. See. inter alia, the Socony Mohil and H. C(Smith cases, supra. See also E.E.E. C(o., Inc.. 171 NLRB982 (1968): Johnson Motor Lines, 228 NLRB 393. fn. 14(1977).To be sure, the sanctions afforded under the above con-cepts for emplover conduct which discriminates against agrieving employee or which otherwise operates as a re-straint on or coercion of his grievance-filing activity arewithheld where it is proved that the employee knowinglyand persistently filed groundless grievances so as to harasshis employer. See N.orthern Motor Carriers, Inc., 130 NLRB261 (1960). But, contrary to Respondent's claim. I do notfind that to be the situation reflected by the record in thiscase. True it is that all II grievances filed by Workmanover the course of her I-year employment with Respondentwere ultimately rejected: that a number of these grievancesdealt with complaints about the Company's failure to as-sign her a share of overtime work it had assigned toothers:'4and that most of these overtime complaints statedthe grounds for grieving in terms of violations of I or moreof the contract's equal overtime distribution. seniority, and4 Includling one of the mu, grles.lnce, referred to bh the ( Compans n thewriltllen ieplrllllld II Issued It, Workman on Februar' 10 Io warn her that 11reglrded her filirg of the llnrimertorit)tls griesamlces to he a , ioatlron of Itsrules299 DECISIONS OF NATIONAL LABOR RELATIONS BOARDno-discrimination provisions. But, as appears from a read-ing of all her grievances, each arose from a different factualsituation. And, although each of them was ultimately re-jected, the reasons assigned by the Company for denyingeach were not identical. Furthermore, and to the extentthat the Company points to the contract's language to sup-port its challenge of Workman's "good faith" in groundingclaims to overtime on the contract's seniority clauses, Icannot, from a reading of the contract as a whole, say thatthe Company's right to disregard seniority in overtime as-signments is so plainly evident from the contract's lan-guage as to justify a judgment that Workman accused theCompany of violations of her contractual seniority rightsin bad faith and without any reasonable warrant whatso-ever. 15Turning now to the factual issue of motivation, I have nodifficulty in concluding that the Respondent's decision toterminate Workman, as it did, on February 25. wassparked by its resentment for her grievance-filing activities,as a whole, and by her insistence on pursuing such activity,.as she did just before she was discharged, in disregard ofthe Company's written and verbal admonitions to her torefrain from grieving. Those admonitions were addressedto her, I note, on or about February 10. She filed a griev-ance based on those admonitions on Februarx 14, and afurther grievance on February 24, about the propriety ofthe Company's disciplinary suspension of her for I day (onFebruary 18) for defective work; and she was fired on Feb-ruary 25.In thus resolving the issue of motivation against Respon-dent I have taken into account the evidence showing thatthe C'ompany had criticized and disciplined Workman but2 weeks before she was fired for failing to perform herduties in a competent and efficient manner and that thiswas not the first time it had criticized her work perfor-mance. But her deficiencies as an employee were notamong the reasons stated on the dismissal notice Respon-dent gave to Workman."' In any event, as has been indi-cated by the Board, discrimination charges such as thosehere involved may properly be sustained, even if it beshown that the alleged discriminatee 's protected concertedactivity was not the only reason for the disciplinary action,but was in fact a motivating reason. at least in substantialI f. pa ( Smt ,h ( nrr t ilton (o. ipner 1 74 NN RB t at 1 74. Aliietc tIIBoard found protecte d air emplosee's filing of at gnrierne r grrtml rded onr hisown interpiretitron , f the bargai ninig oorr acr.r er Crii thorg there its s ashowing ihat an, olher einpl ioees agreed to rir itcqtuiesred in hit Ilrterpreta-hion.It bears iroting in the inr tlant case tha tiunder tile ;Olltir kct. till erlpIhscc eni; as inilate ai gri e iarnce on his t ti rI inIn Lit th e first step A t th e ,ie,.orrd Fidsubsequient step s, the griev ance is under the contr l of the t mrottn ire e Il-dence show s that. with one pos sihble exteprti on, all ot Ih e gries antc ,e filed bor on behalf of Vrorklinl l .iire tai l c a. t tOs step 2 in tire co urse of processingIt ilsot bears noting that only oll *lie single fot , i drled 11r or rhorrtFIebr uar, lI) I is there cle iarI s tated is l leritsoni for11 rejr ctilrngr ' rkl rran'overtimtr e complaint (oire Ofl Il nutl ber eQiri er filed) thit "senirri I\" ha i Ii ahearing as it f actor in overtime assilrlt nei t' s, I also note that W.hie's testrinii, r reports hi, hta.tigt reeit. ,ed t i., -plai nts from t ime It titile frotI t Otiier eitplo.iees hilt th es f tound 5 or krinan"hard to get a long it'h" Bril its Iontre of theise ciirlpll lnits "c erae xetr IMen-lioned th \'orktan. I i mr nol petrsiu ide d tha t, if lutifled thos e o.nit plulatinw ere vie wed as serious entiough to sa ran l it 11rt disciplrwt\ ~Lctol ntrir Re-spondent's partrpart. See, e.g., Socony-Mobil, supra. See also Johnson MotorLines, Inc., 228 NLRB 393 (1977). I so find here.From all the above, it follows that by reprimandingWorkman on or about February 10 and then terminatingher on February 25 because of her grievance-filing activi-ties, Respondent engaged in conduct violative of Section8(a)(l) of the Act.17I so conclude.THE REMEDY1The recommended order shall include, in addition to theconventional cease and desist and notice posting provi-sions, a requirement that Respondent offer Workmanforthwith full and unconditional reinstatement to her for-mer job or, if that job is no longer available, to a substan-tially equivalent one, without prejudice to her seniority orother rights. privileges, or working conditions, and makeher whole for any loss of earnings suffered by reason of herdischarge. by paying to her a sum of money equal to theamount she would have earned as wages from February 25,1977, the date of her discharge, to the date of the reinstate-ment offer as provided herein. Backpay with interest at therate of 7 percent per annum shall be computed in the man-ner set forth in F. W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651( 1977). I shall also recommend that Respondent be re-quired to remove and expunge from its records all refer-ences to the fact that Workman was reprimanded for filinggrievances.Upon the foregoing findings of fact and conclusions andthe entire record in the case, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER '9'The Respondent. Welco Industries, Inc., a subsidiary ofE.A.C. Industries, Cincinnati, Ohio, its officers, agents,successors, and assigns, shall:I. Cease and desist from:(a) Discharging, reprimanding, or in any other mannerdiscriminating against any employee for engaging in con-certed activities protected by Section 7 of the National La-bor Relations Act.(b) In an) like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:Ih e (;eneral (Counsei oonte nds thait W otilktriira' discharge ',ilated r Tinlnnl i Sec. 8 (a)( 1 i of the Act. hut Sec ta ( i a s e , ell. I find it unnece ssar, iItdec .ide this issue as its deter mination uould neither add to nor det ract fromite ric ted,! fur tile \liliat r ittn fnoun d See V IZ R B X Bur nup and Sims. In. ..37') t S 21 rIt1964i, I hi (General ( oiunsl filed v ith me a supplemental brief requesting thatIre ratre iiof iterest ot b ickpat a' i irded b e increased from 6 to 9 pertent. Asthe BomII.d Itentl expressed its lcws on the subhlet in Florida Steel. rupra.I h\i. in tac.tiod rlCll e v tth h ir L)ecmislon, priorded the 7 pe rcent rateIll titee elellnt n e\ceptiints are filed as provided by Sec. 102 46 of theRule, iid i Regulatiions of the Natiornal I Iabor Relations Board. the findings.tliu usit,. a tndi recci mmennded Order herein shall, as provided in Secin2 48 of tihe Rules rrrd RegrlatliMs. be iadorpied by the Board and beiromeis findirg , ,i, otl. Lll i tt, rd Order. and a ll ,hbject, irns Ihereto shall hedeerned ; ced i o fir o nll purposes300 WELCO INDUSTRIES, INC(a) Offer Mary Workman immediate, full, and uncondi-tional reinstatement to her former job or, if that job nolonger exists, to a substantially equivalent one, withoutprejudice to her seniority or other rights, privileges, orworking conditions, and make her whole for any loss ofearnings suffered, in the manner set forth in the sectionhereof entitled "The Remedy."(b) Remove and expunge from its personnel records allreferences to the fact that Mar' Workman was repri-manded for filing grievances pursuant to the collective bar-gaining agreement and notify Mary Workman, in writing.that it has done so.(c) Preserve and, upon request, make available to au-thorized agents of the National Labor Relations Board, forexamination and copying, all payroll records, social securi-ty payment records, timecards, personnel records and re-ports, and all other records necessary or useful in de-termining compliance with this Order. or in computing theamount of backpay due.(d) Post at its Cincinnati, Ohio. plant, copies of the no-tice attached marked "Appendix." 2 Copies of said noticeon forms provided by the Regional Director for Region 9.shall, after being signed by an authorized representative, beposted immediately upon receipt thereof and maintiinedby it for 60 consecutive days thereafter in conspicuousplaces. including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken to in-sure that said notices are not altered, defaced, or coveredby any other material.(e) Notify the aforesaid Regional Director, in writing.within (20) days from the date of this Order, what steps it hastaken to comply herewith.' "In the event that this Order is enforcd h\ .a )ludmenll ,t t nitedStates (C urt of Appeals. the words in Ihe nrotice reading "Posted h ' ()rderof the Naltional I abor Relations Hoard" shall read "Posted Pursuanl to a.Judgment of the I toted States ( ourt of Appeals t nfltrcing nl ()rder of theNational I.ahor Relalions Board "301